Citation Nr: 0000694	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-12 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an increased disability rating for a 
gunshot wound to the right thigh.

4.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1994 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) wherein an increased 
disability rating for a gunshot wound of the right thigh was 
denied.  The veteran also appeals a January 1995 rating 
decision wherein service connection for PTSD was denied and a 
June 1998 rating decision wherein service connection for a 
neck disability was denied and a total disability rating 
based on individual unemployability was denied.  During the 
pendency of the veteran's appeal, he relocated to Arkansas.  
Accordingly, the North Little Rock, Arkansas, RO assumed the 
responsibilities as the agency of original jurisdiction.   

At an October 1999 Travel Board Hearing, the veteran appeared 
to raise the issue of service connection for arthritis in his 
chest secondary to a gunshot wound of the hand.  This matter 
is referred to the RO for further development as required.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to a total 
disability rating due to individual unemployability will be 
addressed in the REMAND following the ORDER.  



FINDINGS OF FACT

1.  A neck disability or injury is not shown in service.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating for a 
gunshot wound of the right thigh has been developed.

3.  The veteran's right thigh gunshot wound is manifested by 
subjective complaints of thigh pain and objective evidence of 
moderate soft tissue and muscle damage resulting from the 
gunshot wound.  Loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side or 
tests of strength and endurance demonstrating positive 
evidence of impairment when compared with the sound side are 
not shown.  


CONCLUSIONS OF LAW

1.  A claim for service connection for a neck disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased disability evaluation for a 
gunshot wound to the right thigh are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.14, 4.40, 
4.56, 4.73, 4.118, Diagnostic Codes 5313, 5314, 7803, 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for a Neck Disability

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has a neck disability, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a disease or injury 
involving his neck during service; (2) whether he currently 
has a neck disability; and if so, (3) whether his current 
neck disability is etiologically related to his inservice 
neck disease or neck injury. 

After a review of the evidence the Board finds that the 
evidence does not show that an injury or disability involving 
the veteran's neck is shown in service. 

At an October 1999 Travel Board Hearing before the 
undersigned Board Member sitting at the RO, the veteran 
testified that he injured his neck after being thrown forward 
into the cockpit area of a helicopter flying troops into 
combat.  During this mission, he indicated that he was shot 
in the right thigh and left upper extremity.  Service 
personnel records indicate that he received the Purple Heart 
for his gunshot wounds.  While the evidence shows treatment 
during service for his gunshot wounds, service medical 
records are silent for any treatment, complaint, or diagnosis 
of a neck injury or disability during active military 
service.  

Additionally, the objective medical evidence contained in VA 
medical records from February 1970 though May 1999 does not 
show a relationship between his current neck disability and 
his active military service.  A May 1998 VA general medical 
examination report indicates a diagnosis of degenerative 
joint disease of the cervical spine, without radiculopathy or 
myelopathy.  However, the evidence does not show that his 
neck disability is etiologically related to his service. 

The only evidence received in support of a connection between 
the veteran's current claimed disabilities and active duty is 
the veteran's contentions that his disabilities are related 
to his service.  The Board notes the regulations provide 
that, in considering claims of veterans who engaged in combat 
during campaigns or expeditions, satisfactory lay or other 
evidence of incurrence or aggravation in such combat of an 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, will be accepted as 
sufficient proof of service connection, even when there is no 
record of incurrence or aggravation.  38 C.F.R. § 3.304(d) 
(1999).  However, the Board notes that while the veteran was 
treated for his gunshot wound injuries, the service medical 
records do not show any treatment, complaint, or diagnosis of 
a neck injury as claimed by the veteran.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his claimed neck disability and active military 
service.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
neck disability to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, nor shown to be etiologically related to service, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a neck disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The veteran has not referenced any such 
evidence that would be necessary to complete his application 
as contemplated under the decision in Robinette.  

The Board notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.  

II.  Increased Disability Rating for Gunshot Wound to the 
Right Thigh

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating for a gunshot wound to the right thigh is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for a gunshot wound of the right thigh was 
established by means of a January 1970 rating action as 
service medical records indicate that the veteran was shot in 
the thigh while on active duty.  A 10 percent disability 
rating was assigned effective December 23, 1969, the day 
after the veteran separated from active duty.  By means of a 
December 1994 rating action, the RO denied an increased 
disability for his gunshot wound of the right thigh.  The 
veteran appeals this rating action and contends that his 
gunshot wound of the right thigh is more severe than 
currently evaluated and that an increased disability rating 
is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's gunshot wound of the right thigh is currently 
evaluated under Diagnostic Codes 5313-5314.  Under Diagnostic 
Code 5313, a 10 percent disability rating is appropriate for 
moderate disability to muscle group XIII (the posterior thigh 
muscle group).  A 30 percent disability rating is appropriate 
under Diagnostic Code 5313 for moderately severe disability 
to muscle group XIII.  Similarly, under Diagnostic Code 5314, 
a 10 percent disability rating is appropriate for moderate 
disability to muscle group XIV (the anterior thigh muscle 
group).  A 30 percent disability rating is appropriate under 
Diagnostic Code 5314 for moderately severe disability to 
muscle group XIV.  38 C.F.R. § 4.73 (1999).  While the 
veteran's current disability may be rated under various 
diagnostic criteria, the regulations provide that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  

Objective findings of moderate disability involving the 
muscles include small or linear entrance and, if present, 
exit scars, indicating short track of missile through muscle 
tissue with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii) (1999).  Objective findings of 
moderately severe muscular disability include entrance and, 
if present, exit scars indicating track of missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side and with tests 
of strength and endurance demonstrating positive evidence of 
impairment when compared with the sound side.  38 C.F.R. 
§ 4.56(d)(3)(iii) (1999).  It should also be noted that use 
of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). A February 1995 VA outpatient treatment record 
indicates that there was moderate soft tissue and muscle 
damage resulting from the gunshot wound to the thigh.  
Additionally, a VA outpatient treatment record from August 
1995 indicated that the veteran sought treatment for right 
thigh pain that radiated to his lower back.  The Board notes 
that service connection for a low back disability as 
secondary to the veteran's right thigh gunshot wound was 
granted by means of a November 1995 rating action.  

A November 1995 VA examination report indicates that the 
veteran has a four and one half inch medial proximal right 
thigh scar with a slight palpable defect in the underlying 
deep investing fascia.  The report also indicates that he has 
a three and one half-inch posterolateral mid thigh incisional 
scar that the veteran indicated resulted from the removal of 
the bullet.  The examiner noted "moderate tenderness about 
this area."  No paresthesia was noted and the veteran had a 
good peripheral pulse.  He was observed to flex his hips 
equally to 140 degrees and had 45 degrees of abduction and 30 
degrees of internal rotation.  The examiner noted that 
external rotation elicited slight discomfort in the right 
posterior thigh; however, Figure of Four test was normal and 
pain free.  

A May 1998 VA medical examination report indicates that there 
was "normal muscle strength, mass and tone in the upper and 
lower extremities with the exception of some decreased 
sensation to pinprick and temperature on the dorsum of the 
left thumb." 

At an October 1999 Travel Board Hearing, the veteran 
indicated that his right thigh "drives [him] nuts" 
especially during the winter.  He stated that he could 
predict the rain and tornadoes.  He indicated that his pain 
was constant and that his scar was painful when bumped or 
scraped but was not painful when it rubs up against his 
clothing.  

After a review of the evidence, the Board finds that a 
moderately severe disability resulting from the gunshot wound 
of the right thigh is not shown by the objective evidence.  
While a slight palpable defect in the underlying deep 
investing fascia is noted on examination, the medical 
evidence does not show indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side or tests of strength and 
endurance demonstrating positive evidence of impairment when 
compared with the sound side as contemplated by an increased 
disability rating under either Diagnostic Code 5313 or 5314.  
Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's gunshot 
wound of the right thigh is sufficiently compensated by the 
10 percent rating currently in effect. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a gunshot wound 
of the right thigh, as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.14, 4.40, 4.56, 4.73, Diagnostic Codes 5313, 5314 
(1999).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring can be rated, for VA 
benefits purposes, as separate and distinct from underlying 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars that are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
that are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  However, a review 
of the evidence does not show that the veteran's gunshot 
wound scars of the right thigh are poorly nourished with 
repeated ulceration.  Accordingly, a compensable rating for 
scarring under Diagnostic Code 7803 is not warranted.  
Similarly, while the veteran contends that his scar is 
painful when bumped or scraped, the medical evidence does not 
show that his scars are tender and painful on "objective 
demonstration."  On the contrary, a February 1995 VA 
outpatient treatment record indicates that his residual scar 
was "well healed."  Accordingly, a compensable evaluation 
under Diagnostic Code 7804 is not warranted.  


ORDER

Service connection for a neck disability is denied.  An 
increased disability rating for a gunshot wound of the right 
thigh is denied.


REMAND

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, the Board finds that 
further action is required.  Specifically, the Board notes 
that the veteran, in an October 1994 statement, indicates 
that he was treated at the VA Medical Center in Murfreesboro, 
Tennessee in November 1975 for an acquired psychiatric 
disorder.  A review of the claims folder reveals that VA 
records pertaining to this treatment do not appear to be 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

As it is inextricably intertwined with the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, the issue of a total disability rating due to 
individual unemployability is deferred pending adjudication 
of the veteran's claim for service connection for an acquired 
psychiatric disorder.  

In order to fully assist the veteran in the development of 
his case and extend him every equitable consideration, this 
case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA treatment or examination 
for an acquired psychiatric disorder, to 
include schizophrenia and/or post-
traumatic stress disorder, since his 
separation from service in December 1969.  
The RO should then contact the sources 
and obtain copies of the related medical 
records.  This includes, but is not 
limited to, the records of the 
Murfreesboro, Tennessee, VA Medical 
Center.

2. Following completion of the above, the 
RO should review the claim for service 
connection for an acquired psychiatric 
disorder and a total disability rating 
due to individual unemployability.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the veteran, and he should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 



